This cause is pending before the court upon the filing of a report by the Board of Commissioners on Grievances and Discipline. Upon consideration of respondent’s motion for remand to the Board of Commissioners on Grievances and Discipline,
It is ordered by the court that the motion is denied. It is further ordered that the stay of the filing of objections imposed on November 26, 2007, is lifted. Objections to the findings of fact and recommendation of the board, together with a brief in support thereof, shall be due on or before 20 days from the date of this order. An answer brief may be filed on or before 15 days after any objections and brief in support of objections have been filed. Pursuant to S.Ct.Prae.R. XIV(3)(B)(2), no further extension of time may be requested by respondent.